Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s amended claims filed on January 8, 2021.

Claims 1 and 3-9 are pending. Claim 2 has been cancelled. Claims 1 and 3 have been amended. 

The rejection of Claim 3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of applicant’s amendment to the claim.

The rejection of Claim 1 under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Cantor (US 3,898,326) is withdrawn in view of applicant’s amendments to the claim. 

The rejection of Claim 1 and 4 under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Olson (US 3,258,312. is withdrawn in view of applicant’s amendments to the claims.

Claims 1,3,4,6 and 7 stand rejected under 35 U.S.C. 103 as being unpatentable over Agrawal (US 2014/0271757).for the reasons set forth below.
 
The rejection of Claims 1-9 on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,617,894 is withdrawn in view of applicant’s submission of a terminal disclaimer. The terminal disclaimer filed on January 8, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,617,894 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claims 5,8 and 9 stand rejected under 35 U.S.C. 103 as being unpatentable over Agrawal (US 2014/0271757) in view of Jin (US 2011/0287074) for the reasons set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3,4,6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal (US 2014/0271757).
Agrawal teaches coating textiles (paragraph 0031, table 3, #15,17) such as polyesters, polyolefins, cotton, nylon and rayon (paragraph 00152) with aqueous solutions (paragraph 0135) comprising copper iodide (paragraph 0023,0048) and 
Agrawal does not teach all the claimed components in a single compositions but teaches all the components are effective in producing antimicrobial coatings. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the copper iodide, titanium dioxide, xylitol and polyvinylpyrrolidone into a singular composition for application to textiles such as polyesters, polyolefins, cotton, nylon and rayon because Agrawal teaches these components are all effective in providing the textiles with enhanced antimicrobial properties. Selecting known ingredients taught to be useful for inclusion in antimicrobial compositions for their benefits in producing antimicrobial effects (copper iodide and xylitol), opacity and UV protection (titanium dioxide) and functionalizing agents (polyvinylpyrrolidone). The limitation of “composition for coating textiles or filter materials to reduce hazards associated with exposure to air pollution”, is intended use and a composition comprising the same components can be used in the same manner and would be expected to have the same properties. Agrawal does teach the coating the similar textiles with similar antimicrobial compositions comprising similar components.  Even though Agrawal does not teach reducing hazards associated with exposure to air re Thuau, 57 USPQ 324; Ex parte Douros, 163 USPQ 667; and In re Craige, 89 USPQ 393.

Claims 5,8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal (US 2014/0271757) in view of Jin (US 2011/0287074).
Agrawal is relied upon as set forth above.
Agrawal does not teach cyclodextrin or polysorbate 20. 
Jin teaches that antimicrobial compositions comprise cyclodextrins as odor controlling agents (paragraph 0036) and polysorbate 20 as surfactants (paragraph 0037) in concentrations of about 1% (paragraph 0040). Jin teaches these composition can treat fabrics (paragraph 0085) and be applied to medical textiles (paragraph 0017).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the compositions of Agrawal by incorporating polysorbate 20 at the claimed concentration and cyclodextrin as Jin teaches cyclodextrin are present in antimicrobial compositions as odor controlling agents and polysorbate is a conventional nonionic surfactant used in overlapping concentration ranges in antimicrobial compositions. Agrawal invites the inclusion of polysorbates into the antimicrobial compositions. Using known agents effective in providing antimicrobial, odor controlling and surfactant properties in overlapping concentration ranges in antimicrobial compositions for treating similar fabrics if obvious absent a showing of criticality for a particular concentration or combination of components. Regarding the concentration of the polyvinylpyrrolidone, Agrawal exemplifies a 10% water solution containing 8.8-9.9% 
The limitation of “composition for coating textiles or filter materials to reduce hazards associated with exposure to air pollution”, is intended use and a composition comprising the same components can be used in the same manner and would be expected to have the same properties. Agrawal and Jin do teach the coating the similar textiles with similar antimicrobial compositions comprising similar components.  Even though Agrawal and Jin do not teach reducing hazards associated with exposure to air pollution use of his composition, the two different intended uses are not distinguishable in terms of the composition, see In re Thuau, 57 USPQ 324; Ex parte Douros, 163 USPQ 667; and In re Craige, 89 USPQ 393.

Response to Arguments
Applicant's arguments filed regarding Agrawal alone or further in view of Jin have been fully considered but they are not persuasive. The examiner again argues that treating similar textile with similar compositions comprising similar components in overlapping concentration ranges would obviously provide the same benefit to the treated It is elementary that the mere recitation of a newly discovered function or property, inherently possessed by things in the prior art does not cause a claim drawn to distinguish over the prior art. Additionally where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on." In re Swinehart, 169 USPQ 226 (CCPA 1971). The applicant has not demonstrated that a textile substrate treated with a similar composition would not provide the substrate with properties that would be provided to the textile by the composition even if the property, in this case, reduction of hazards with exposure to air pollution, not explicitly recited by the prior art. Textiles are routinely exposed to air pollution as garments are worn outside in an air environment which has nitrogen and sulfur dioxide gases in the air, an environment containing polluted air. Nothing in applicant’s present arguments or those in US Patent 10,617,894 sufficiently persuade the examiner that the similar polyesters, polyolefins, cotton, nylon and rayon textiles of Agrawal treated with similar aqueous compositions comprising similar cuprous iodide and polyvinylpyrrolidone, nonionic surfactants, polysorbate, and titanium dioxide at similar concentration ranges would fail to provide reduction of hazards associated with air pollution in addition to antimicrobial benefits. The claimed properties must be present in the treated textiles of Agrawal. Accordingly the rejections are maintained. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on 571-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINA S KHAN/
Primary Examiner, Art Unit 1761